Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 30, 2018

The Court of Appeals hereby passes the following order:

A18A0922. THOMAS F. JEFFRESS, JR. v. THE STATE.

      Following his convictions for armed robbery, kidnapping, and aggravated
assault, Thomas F. Jeffress, Jr., was sentenced to life imprisonment. In 2011, we
affirmed his convictions in an unpublished decision. See Jeffress v. State, Case No.
A11A0223 (affirmed May 10, 2011). In 2017, Jeffress filed a pro se motion to
supplement the record in the trial court, which the trial court denied. Jeffress then
filed this appeal. The State has filed a motion to dismiss the appeal.
      We lack jurisdiction because the issue Jeffress seeks to raise is now moot. See
OCGA § 5-6-48 (b) (3). Once appellate review has been concluded, a party may not
seek to supplement the trial court record. See Jennings v. State, 277 Ga. App. 71 (625
SE2d 492) (2005). Here, we have already affirmed Jeffress’s convictions, and
therefore his request to supplement the record is moot. Accordingly, the State’s
motion to dismiss is hereby GRANTED, and this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/30/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.